                       Case 3:19-cv-02052-RS Document 1 Filed 04/16/19 Page 1 of 4



     1                                   UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF CALIFORNIA
     2                                     (SAN FRANCISCO DIVISION)
     3
         IN RE: VIAGRA (SILDENAFIL CITRATE)                    Case No.: 3:16-md-02691-RS
     4   AND CIALIS (TADALAFIL) PRODUCTS                       MDL No. 2691
     5   LIABILITY LITIGATION
                                                               Case No:
     6
         Philip Bader                                          Master Short Form Complaint
     7
                         Plaintiff(s)
     8

     9   v.

    10   Pfizer Inc.

    11                   Defendant(s)
    12

    13            Plaintiff(s), Philip N. Bader, incorporates by reference the Plaintiffs’ Master Long Form

    14   Complaint(s) filed with United States District Court for the Northern District of California in

    15   the matter of In re: Viagra (Sildenafil Citrate) and Cialis (Tadalafil) Products Liability

    16   Litigation. Plaintiff(s) further show the court as follows:

    17   1. Defendant(s) against whom Complaint is made:

    18            a.       Eli Lilly and Company

    19            b. X     Pfizer Inc.

    20            c.       Other (specify Defendant)

    21   2. Plaintiff’s Full Name:

    22            a.              Philip Nicholas Bader

    23   3. Name of the party or deceased who ingested Viagra/Revatio (sildenafil citrate) (hereinafter

    24        “Viagra”) and/or Cialis/Adcirca (tadalafil) (hereinafter “Cialis”) and suffered injury, if

    25        different than Plaintiff:

    26            a. _______N/A______________________________

    27

    28
.                                                           1
                                                   Short Form Complaint
                                                    3:16-MD-02691-RS
                     Case 3:19-cv-02052-RS Document 1 Filed 04/16/19 Page 2 of 4



     1   4. Name of additional or other Plaintiff, including loss of consortium Plaintiff(s) (i.e.

     2      administrator, executor, guardian, conservator):

     3          a. ________N/A____________________________

     4   5. Plaintiff’s current city and state of residence:

     5          a.      Winter Haven, FL

     6   6. District Court in which venue would be proper absent direct filing:

     7          a.      United States District Court for the Middle District of Florida

     8   7. City and state of Plaintiff or Decedent when he/she was diagnosed with melanoma:

     9          a.      Lakeland, FL

    10   8. Approximate dates that the Plaintiff or Decedent ingested Viagra (if applicable):

    11          a. Start date:          10/12/2013

    12          b. Stop date:           3/8/2017

    13   9. Approximate dates that the Plaintiff or decedent ingested Cialis (if applicable):

    14          a. Start date:          N/A

    15          b. Stop date:           N/A

    16   10. Date(s) that Plaintiff was diagnosed with melanoma which he/she alleges was caused by

    17      Viagra and/or Cialis:

    18          a.               5/13/2016

    19   11. Date of death of Decedent, if applicable:
    20          a.               N/A

    21   12. Master Complaint Adopted (check one or both):

    22          a. X     Pfizer Master Complaint

    23          b.       Eli Lilly Master Complaint

    24   13. Counts in the Master Complaint(s) brought by Plaintiff(s):

    25          a. Count 1 (Negligence): X

    26          b. Count 2 (Gross Negligence): X
    27          c. Count 3(Negligence Per Se):           X

    28
.                                                         2
                                                 Short Form Complaint
                                                  3:16-MD-02691-RS
                  Case 3:19-cv-02052-RS Document 1 Filed 04/16/19 Page 3 of 4



     1         d. Count 4 (Unfair and Deceptive Trade Practices: Unfairness)         X

     2         e. Count 5 (Unfair and Deceptive Trade Practices: Fraud) X

     3         f. Count 6 (Unfair and Deceptive Trade Practices: Unlawfulness) X

     4         g. Count 7 (Strict Liability – Defective Design):       X

     5         h. Count 8 (Strict Liability – Failure to Warn):        X

     6         i. Count 9 (Failure to Test):          X

     7         j. Count 10 (Breach of Express Warranty): X

     8         k. Count 11 (Breach of Implied Warranty): X

     9         l. Count 12 (Fraudulent Misrepresentation and Concealment):           X

    10         m. Count 13 (Negligent Misrepresentation and Concealment):            X

    11         n. Count 14 (Fraud and Deceit):        X

    12         o. Count 15 (Willful, Wanton, and Malicious Conduct):         X

    13         p. Count 16 (Unjust Enrichment):       X

    14         q. Count 17 (Loss of Consortium): _____

    15         r. Count 18 (Survival): _____

    16         s. Count 19 (Wrongful Death): _____

    17         t. Count 20 (Punitive Damages):        X

    18         u. Other: ________________________________________________________

    19   14. Jury Demand
    20         a. Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff(s) hereby demand a trial

    21            by jury as to all claims in this action: Yes X No ___

    22

    23         Dated this the 16th    day of          April            ,     2019    .

    24                                         Respectfully submitted on behalf of the Plaintiff(s),
    25

    26                                         /s/    Michael B. Lynch
                                               Signature
    27
                                               Michael B. Lynch (SBN 219214)
    28
.                                                        3
                                                Short Form Complaint
                                                 3:16-MD-02691-RS
         Case 3:19-cv-02052-RS Document 1 Filed 04/16/19 Page 4 of 4


                             THE MICHAEL BRADY LYNCH FIRM
     1                       127 West Fairbanks Avenue, Suite 528
     2                       Winter Park, Florida 32789
                             Telephone: (877) 513-9517
     3                       Facsimile: (321) 972-3568

     4                       /s/    Levi Plesset
                             Signature
     5

     6                       Levi Plesset (SBN 296039)
                             MILSTEIN JACKSON FAIRCHILD & WADE, LLP
     7                       10250 Constellation Blvd., 14th Floor
                             Los Angeles, CA 90067
     8                       Telephone: (888) 835-8055
                             Facsimile: (310) 396-9635
     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19
    20

    21

    22

    23

    24

    25

    26
    27

    28
.                                      4
                              Short Form Complaint
                               3:16-MD-02691-RS
